[Cite as Green v. Miller, 2015-Ohio-3952.]

                            STATE OF OHIO, BELMONT COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT

STATE OF OHIO, ex rel.                           )
CHARLES T. GREEN,                                )
                                                 )
        PETITIONER,                              )
                                                 )           CASE NO. 15 BE 27
V.                                               )
                                                 )               OPINION
MICHELE MILLER, WARDEN,                          )                AND
BELMONT CORRECTIONAL                             )           JUDGMENT ENTRY
INSTITUTION,                                     )
                                                 )
        RESPONDENT.                              )

CHARACTER OF PROCEEDINGS:                        Petition for Writ of Habeas Corpus

JUDGMENT:                                        Dismissed

APPEARANCES:
For Petitioner                                   Charles T. Green, Pro-se
                                                 Belmont Correctional Institution
                                                 A633471
                                                 P.O. Box 540
                                                 St. Clairsville, Ohio 43950-0540

For Respondent                                   Stephanie L. Watson
                                                 Principal Assistant Attorney General
                                                 Criminal Justice Section
                                                 150 East Gay Street, 16th Floor
                                                 Columbus, Ohio 43215-6001



JUDGES:

Hon. Gene Donofrio
Hon. Cheryl L. Waite
Hon. Carol Ann Robb

                                                 Dated: September 25, 2015
                                                                               -2-
PER CURIAM.

       {¶1}   Petitioner Charles T. Green has filed a petition for writ of habeas corpus
seeking his immediate release from Belmont Correctional Institution in Belmont
County, Ohio. Attached to the petition is a copy of the Ashtabula County Common
Pleas Court sentencing order in case number 2011 CR 00371. Petitioner argues that
the trial court, as a common pleas court, lacked jurisdiction because it does not have
jurisdiction over felonies.
       {¶2}   In response to the petition, Respondent Michelle Miller has filed a
motion to dismiss. Respondent sets forth two arguments in support of the motion to
dismiss.   First, she asserts that the trial court had jurisdiction over Petitioner’s
criminal felony case. Second, Respondent claims that the petition is procedurally
deficient because Petitioner failed to attach all of his commitment papers.          She
asserts that although Petitioner attached his commitment papers for case number
2011 CR 00371, he failed to attach the commitment papers for case number 2011
CR 00436.
       {¶3}   Petitioner filed a response to the motion to dismiss, restating his prior
arguments. Attached to this filing is the commitment paper for case number 2011 CR
00436.
       {¶4}   In case number 2011 CR 00436, Petitioner was convicted in Ashtabula
County Common Pleas Court of two counts of gross sexual imposition, third-degree
felonies. In case number 2011 CR 00371, Petitioner was convicted of pandering sex,
a fourth-degree felony, and attempted illegal use of a minor, a third-degree felony.
Petitioner did not appeal either of those convictions.
       {¶5}   The general law of habeas corpus is that a petitioner is only entitled to
relief if he can show he has no adequate remedy at law. Agee v. Russell, 92 Ohio
St.3d 540, 544, 751 N.E.2d 1043 (2001).           Clearly, the argument Petitioner is
asserting could have been raised in a direct appeal. This would mean that he is not
entitled to habeas relief.
       {¶6}   That said, there is a narrow exception to the adequate-remedy-at-law
element required for habeas relief: the situation in which the trial court patently and
                                                                       -3-
unambiguously lacked jurisdiction. Smith v. Bradshaw, 109 Ohio St.3d 50, 2006-
Ohio-1829, 845 N.E.2d 516, ¶ 10; State ex rel. Steele v. Robinson, 4th Dist. No.
12CA3359, 2013-Ohio-3541. Thus, even if Petitioner could have raised the errors on
appeal, he may nevertheless raise the claims by a petition for habeas corpus.
       {¶7}   Petitioner’s arguments that the Ashtabula County Common Pleas Court
patently and unambiguously lacked jurisdiction fail because the common pleas court
does have jurisdiction over felonies. R.C. 2931.03 states, “The court of common
pleas has original jurisdiction of all crimes and offenses, except in cases of minor
offenses the exclusive jurisdiction of which is vested in courts inferior to the court of
common pleas.” The Ohio Supreme Court has explained, “The Court of Common
Pleas is, by Section 2931.03, Revised Code, given original jurisdiction in felony
cases. The felony jurisdiction is invoked by the return of a proper indictment by the
grand jury of the county.” Click v. Eckle, 174 Ohio St. 88, 89, 186 N.E.2d 731 (1962);
see also State ex rel. Pruitt v. Donnelly, 129 Ohio St.3d 498, 2011-Ohio-4203, 954
N.E.2d 117, ¶ 2 (felony case asking for conviction and sentence to be vacated, Ohio
Supreme Court stated pursuant to R.C. 2931.03 common pleas court has jurisdiction
over criminal proceedings); Jimison v. Wilson, 106 Ohio St.3d 342, 2005-Ohio-5143,
835 N.E.2d 34, ¶ 11 (citing the Ohio Constitution, Article IV, Section 4 for the position
that the common pleas courts have general subject-matter jurisdiction over crimes
and offenses committed by adults).
       {¶8}   Consequently, Respondent’s motion to dismiss is hereby granted. It is
the judgment and order of this court that petitioner’s habeas corpus petition is hereby
dismissed in its entirety.
       {¶9}   Costs taxed against Petitioner. Final order. Clerk to serve notice on
the parties as required by the Ohio Rules of Civil Procedure.


Donofrio, P.J. concurs.
Waite, J. concurs.
Robb, J. concurs.